Avery, J.,
concurring: I concur in the opinion of the Court, but I do not wish to be misunderstood as endorsing the principle laid down in Katzenstein v. Railroad, 84 N. C., 688. Should a case be presented involving the question, whether the whole of a penalty can be given by statute to an informer, I should be in favor of overruling the doctrine established in that case. I am not willing to concede that a constitutional provision, made by the people in Convention assembled, can be restricted in its application because of the terms of some pre-existing statute; and, if the point should be raised in future, I should feel it my duty to give at length my reasons for withholding my assent to such a principle. For the present, I am content to state my legal conclusions.
I think that the Legislature may give one-half, or some other proportion deemed reasonable, as a reward to ‘ an informer, and the residue would then be the net proceeds which the Constitution devotes to the school fund of the counties. I think that the net proceeds of all penalties collected in the Courts of Justices of the Peace, Criminal and Superior Courts, should be paid over to the treasurers of the counties, to constitute a part of their school fund, while the penalties collected under town ordinances do not come within the constitutional provision, and may be given by law for the support of a city or town.